Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147508                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re ESTATE OF GEORGE EUGENE STAN.                                                                     David F. Viviano,
                                                                                                                      Justices
  _________________________________________
  GEORGIANN STAN, Personal Representative of
  the ESTATE OF GEORGE EUGENE STAN,
             Petitioner-Appellant,
  v                                                                 SC: 147508
                                                                    COA: 309958
                                                                    Wayne PC: 2011-770208-DE
  CHRISTINE S. STAN,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 20, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

         MCL 700.3905 provides that “a provision in a will purporting to penalize an
  interested person for contesting the will or instituting another proceeding relating to the
  estate shall not be given effect if probable cause exists for instituting a proceeding
  contesting the will or another proceeding relating to the estate.” (Emphasis added.) I
  would grant leave to appeal to consider whether the beneficiary of a will relying on this
  statutory exception to the enforcement of a no-contest clause can establish “probable
  cause” for a legal challenge if he or she did not ultimately prevail in the challenge.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           d0122
                                                                               Clerk